        Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )       DOCKET NO. 19-CR-10119-DJC
                                                     )
PAUL IWUANYANWU                                      )


              DEFENDANT’S MOTION FOR RELIEF FROM MISJOINDER
                      AND/OR SEVERANCE OF COUNTS

       Defendant Paul Iwuanyanwu respectfully moves, pursuant to Fed. R. Crim. P. 8(a) and

14(a), for severance of Counts One, Two and Six (“Business Email Compromise Group” or

“BEC counts”) from Counts Three, Four and Five (“Romance Group” or “Romance counts”) of

the pending superseding indictment. He requests a separate trial on the BEC counts, and a

separate trial on the Romance counts.

                                        THE CHARGES

       The grand jury returned the original indictment in this case on April 9, 2019, which

lodged on that same date. D.E. 23. It contained three counts relating to an alleged scheme to

defraud companies by compromising business emails. The grand jury later returned superseding

indictment on July 7, 2020, also lodged on that date. D.E. 121. That indictment added three new

counts pertaining to allegations of a second distinct scheme to defraud; in addition to the original

business email compromise scheme, it included allegations of involvement in a “romance scam.”

Separate counts pertain to the separate schemes.

       Counts One, Two and Six of the superseding indictment charge Mr. Iwuanyanwu with

conspiracy to commit wire fraud, wire fraud, and unlawful money transactions. These charges

arise from his alleged participation in business email compromise (“BEC”) scams, described in

the indictment as sophisticated frauds targeting businesses involved in wire transfer payments.


                                                 1
        Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 2 of 13




The frauds are allegedly carried out by compromising or spoofing legitimate business email

accounts through social engineering or computer intrusion techniques to cause employees of

companies to conduct transfers of funds to unintended recipients. The conspiracy charge alleges

operation of the conspiracy between April 2017 and March 2019.

       The indictment describes the victims of the BEC counts conspiracy allegation charged in

Count One as: a custom tube and pipe manufacturer based in Illinois; an international ship

management company based in Dubai, United Arab Emirates; a construction company based in

Moscow, Russia; a textile company based in Pakistan; a shipping company based in California;

and a plastics company based in Michigan. Count Two is based on the allegations of the business

email compromise scheme to defraud the Moscow construction company and the receipt of an

international wire transfer of $884,274 from that company into a Bank of America account.

Count Six is based on a wire transfer of $95,320 derived from defrauding the Moscow

construction company as alleged in Count Two.

       Counts Three, Four and Five charge Mr. Iwuanyanwu with conspiracy to commit mail

and wire fraud, wire fraud, and mail fraud. The indictment alleges that these charges arise out of

a “romance scam” conspiracy that operated by engaging in purported romantic relationships with

individuals and persuading them to send or receive money for the conspirators. It alleges that the

conspiracy operated between in or about 2016 through January 2020.

       The indictment describes the victims of the romance counts as a 38 year old woman

living in Brockton, Massachusetts (victim A); a 58 year old woman living in Clyde, North

Carolina (victim B); and a 65 year old woman living in Tacoma, Washington (victim C). Count

Three charges a conspiracy to use mail and wire communications to obtain money and property

by engaging in romantic relationships with the victims and defrauding them by causing them to



                                                2
         Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 3 of 13




send money to the conspirators. Count Four alleges that Mr. Iwuanyanwu, as part of the romance

scheme to defraud, is legally responsible for a wire transmission of $3000 from Victim B in

North Carolina into a bank account in Massachusetts under the control of Victim A. Count Five

charges that as part of the romance scheme to defraud, Mr. Iwuanyanwu received in

Massachusetts via mail a $500 Moneygram order from Victim C, then residing in the State of

Washington. It is not immediately clear from the face of the superseding indictment whether the

government intends to assert that Mr. Iwuanyanwu communicated with Victims B and C, who

respectively according to the indictment believed they were communicating with “Sergey Vinc”

and “Hugh Morgan”.

                                          ARGUMENT

   I.      THE COUNTS ARE NOT PROPERLY JOINED

        Fed. R. Crim. P. 8(a) provides:

           The indictment or information may charge a defendant in separate counts with 2 or
           more offenses if the offenses charged – whether felonies or misdemeanors or both –
           are of the same or similar character, or are based on the same act or transaction, or are
           connected with or constitute parts of a common scheme or plan.

        In the ordinary case, the basis for joinder under Rule 8 “should be discernible from the

face of the indictment.” United States v. Natanel, 938 F. 2d 302, 306 (1st Cir. 1991). The

remedy for misjoinder is severance. Id. Because the counts in the indictment in this case are

neither of the same or similar character, based on the same act or transaction, nor connected with

or parts of a common scheme or plan, they are improperly joined and must be severed for trial.


        A. Same or Similar Character

        Rule 8(a)’s provision for joinder of offenses that are of the “same or similar character” is

controversial. The First Circuit in United States v. Randazzo, 80 F.3d 623, 628 (1st Cir. 1996),

questioned why Congress would have provided for joinder of offenses that have the “same or

                                                 3
          Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 4 of 13




similar character,” noting that the “same or similar” language was “drawn from earlier law

without explanation” and that “about the best one can say is that in such cases the evidence of

one crime is more likely to be independently admissible, on theories reflected in Fed. R. Evid.

404(b)[.]” Randazzo, 80 F.3d at 627 n.1.

         The Second Circuit has also observed that the “customary justifications for joinder

(efficiency and economy) largely disappear” when “all that can be said of two offenses is that

they are of the ‘same or similar character.’” United States v. Halper, 590 F.2d 422, 430 (2d Cir.

1978).

         [T]he only time likely saved by joinder of “same or similar character” offenses is the time
         spent selecting a jury . . . On the whole, however, the “trials” on the joined charges are
         distinct. At the same time, the risk to the defendant in such circumstances is considerable.

Id.

         So it is here. The BEC counts are distinct from the romance counts as to the means of the

fraud, the victims, the relative amounts of money involved, and factual basis which would form

Mr. Iwuanyanwu’s legal culpability. The BEC counts rest upon allegations of a sophisticated

scheme involving spoofing legitimate business email accounts through social engineering or

computer intrusion. Emails to and from victim businesses were intercepted, and subsequently

emails would be sent from spoofed email addresses that looked almost like legitimate email

addresses belonging to companies with whom the victim companies did business, and, in

coordination with direction in the spoofed emails, payments from the victim companies would be

redirected to bank accounts controlled by unintended recipients. The victim businesses were

various foreign and domestic corporations with world-wide business. It is not believed that the

government intends to assert at trial that Mr. Iwuanyanwu personally conducted email spoofing

or computer intrusion. Rather, it is believed that the government’s theory of culpability rests on



                                                  4
        Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 5 of 13




Mr. Iwuanyanwu’s conduct in opening a bank account which received funds and attempting

unsuccessful wire transfers of those funds.

       The romance counts, on the other hand, seem to rest upon allegations of a scheme

operating on the apparent naivete of the victims rather than the BEC trojan horse operation.

Moreover, the indictment allegations suggest that the government’s theory of culpability rests

not on Mr. Iwuanyanwu’s direct action, but rather that he manipulated victim A by what the

government characterizes as a sham romantic relationship in order to have victim A open a bank

account which received money from victim B. As compared with the funds in the BEC counts

(nearly $900,000 mentioned in the indictment), the romance counts assert a total amount of

$3,500. Moreover, none of the accounts asserted in the BEC counts and the romance counts

overlap. And nothing about the indictment suggests that the actions comprising either set of

counts were committed to further the other set of counts.

       Thus, the BEC counts and the romance counts compromise two distinct alleged schemes.

There is insufficient connection to justify trying the two groups of counts together. See United

States v. Perry, 37 F.Supp.3d 546, 557-58 (D.Mass. 2014)(counts severed where different types

of victims and different alleged modus operandi factored into whether “same or similar

character” supported joinder). An abstract goal of enrichment through fraud – even if proven –

does not suffice to permit joinder under the purview of this prong. United States v. Buchanan,

930 F.Supp. 657, 665 (D.Mass. 1996).

       The rationale for joinder based solely on the “same or similar character” of the offenses is

tenuous at best. See Perry, 37 F.Supp.3d at 557 (“[T]he ‘same or similar character’ standard for

joinder has been described as the ‘lower end of the range’ for joinder where the line between

proper joinder and misjoinder may be closest”); Randazzo, 80 F.3d at 627-28 & n.1 (“It is



                                                5
         Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 6 of 13




obvious why Congress provided for joinder of accounts that grow out of related transactions –

ones that are ‘connected’ or ‘part of a common scheme or plan’; the reason for allowing joinder

of offenses having ‘the same or similar character’ is less clear”). Accordingly, the “same or

similar” provision “must be narrowly applied to situations where permitting joinder will not lead

to the prejudice addressed in Rule 404(b) of the Federal Rules of Evidence.” Buchanan, 930

F.Supp. at 665; cf. Unites States v. Varoudakis, 233 F.3d 113, 123 (1st Cir. 2000)(noting, in the

admissibility context, that the more similar a prior bad act, the more likely it is to be deemed

relevant under 404(b), yet the more likely it is that the jury will impermissibly use it to infer that

a defendant who committed the prior bad act would be likely to commit the crime charged). As

discussed further in section II below, the joinder of Counts Three through Five is highly

prejudicial, as they share nothing with the crimes charged in Counts One, Two, and Six except

the general category of offense. And critically, the evidence from the romance counts, - which

may be perceived as evincing a willingness to exploit vulnerable victims – poses a further danger

of conviction on the BEC counts on an improper emotional basis derived from the romance

counts. Varoudakis, 233 F.3d at 122 (“courts use the term ‘unfair prejudice’ for evidence that

invites the jury to render a verdict on an improper emotional basis”). Correctly understood,

joinder is not proper under Rule 8(a)’s ‘same or similar character’ prong.

       B. Same Act or Transaction

       Joinder under this provision is proper where many facts are common to both sets of

charges. Randazzo, 80 F.3d at 628. Courts have looked to whether “the same evidence would be

admissible in both trials if the counts were severed.” United States v. Fenton, 367 F.3d 14, 22

(1st Cir. 2004)(no plain error in failing to sever pipe bomb and drug conspiracy charges where

indictment charged use of pipe bomb in furtherance of the drug conspiracy).



                                                  6
        Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 7 of 13




       “In determining whether counts are properly joined, this court considers such factors as

‘whether the charges are laid under the same statute, whether they involve similar victims,

locations, or modes of operation, and the time frame in which the charged conduct occurred.’”

United States v. Edgar, 82 F.3d 499, 503 (1st Cir. 1996), citing United States v. Taylor, 54 F.3d

967, 973 (1st Cir. 1995)(internal citations omitted).

       Court decisions concerning Rule 8(b), having to do with the joinder of defendants, are

instructive because Rule 8(b) allows joinder if defendants have engaged in the “same act or

transaction, or in the same series of acts and transactions.” In ordering relief from misjoinder

under 8(b) in a multi-defendant indictment alleging two distinct conspiracies one court observed:

       Of course, in the broadest sense, both conspiracies are part of the same series of acts or
       transactions constituting offenses – just as the 1995 World Series was part of the same
       series of acts and transactions that began with Abner Doubleday. But, as this example
       demonstrates, Rule 8(b) cannot possibly be read so broadly if it is to have any practical
       meaning.

United States v. Kouzmine, 921 F.Supp. 1131, 1133 (S.D.N.Y. 1996). “If the factual matrices of

the alleged facts are different, there is no series and hence no joinder.” United States v. Turkette,

632 F.2d 896, 908 (1st Cir. 1980) reversed on other grounds, 452 U.S. 576 (1981).

       As described above, the distinct types of victims, locations, and alleged modes of

operation cannot justify joinder of the two groups of counts. At its most basic – it is believed that

none of the bank accounts identified by the government in each set of counts are the same

accounts. Nor does the indictment allege overlap in the identities of others taking part in the

alleged conspiracies and underlying acts. Despite the fact that some of charges in both the

romance counts and the BEC counts are under the wire fraud statute, and that the almost 24

month period for the BEC counts fall within the larger 48 month period alleged in the romance

counts, the whole of the circumstances presented by the indictment do not justify joinder at trial.



                                                  7
          Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 8 of 13




         C. Common Scheme or Plan

         Joinder is proper under the “common scheme or plan” prong if one illegal activity

provided the motive and necessity for another illegal activity. See United States v. Dominguez,

226 F.3d 1235, 1239 (11th Cir. 2000)(mortgage fraud and drug charges properly joined where

defendant submitted fraudulent income tax returns when applying for mortgage loans in order to

conceal that his income was derived from drug sales). Joinder of counts that are not sufficiently

“connected” may require reversal. See United States v. Litwok, 678 F.3d 208, 216 (2d Cir.

2012)(reversing defendant’s conviction for mail fraud and tax fraud).

         The business email compromise counts and the romance counts are based on separate

transactions and are not part of a common scheme or plan. Nothing alleged in either set of counts

can be said to have “motivated” the conduct alleged in the other or to have made it necessary.

Consequently, joinder under this prong is improper.

   II.      EVEN IF PROPERLY JOINED, THE BUSINESS EMAIL COMPROMISE
            COUNTS AND ROMANCE COUNTS SHOULD BE SEVERED TO AVOID
            THE UNDUE PREJUDICE THAT WOULD RESULT FROM A JOINT TRIAL

         Even if offenses are properly joined, the Criminal Rules permit severance at trial if

joinder of offenses appears to prejudice a defendant. Fenton, 367 F.3d at 21-22. The First Circuit

has stated that “Rule 8(a)’s joinder provision is generously construed in favor of joinder

[citations omitted], in part because Fed. R. Crim. P. 14 provides a separate layer of protection

where it is most needed.” Randazzo, 80 F.3d at 627. Rule 14(a) provides:

                If the joinder of offenses or defendants in an indictment, an information, or a
                consolidation for trial appears to prejudice a defendant or the government, the
                court may order separate trials of counts, sever the defendants’ trials, or provide
                any other relief that justice requires.




                                                  8
        Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 9 of 13




To obtain a severance of joined counts, a defendant must make a strong and convincing show of

prejudice. United States v. Richardson, 515 F.3d 74, 81 (1st Cir. 2008). Three types of prejudice

may result from trying a defendant for several offenses during the same trial:

               (1)the defendant may become embarrassed or confounded in presenting separate
               defenses; (2) proof that defendant is guilty of one offense may be used to convict
               him of a second offense, even though such proof would be inadmissible in a
               second trial for the second offense; and (3) a defendant may wish to testify in his
               own behalf on one of the offenses but not the other, forcing him to choose the
               unwanted alternative of testifying as to both or testifying as to neither.

Id., quoting United States v. Jordan, 112 F.3d 14, 16 (1st Cir. 1997).

       Here, the second concern about prejudice that would arise from a joint trial is particularly

salient and warrants severance. At a joint trial, the jury would be presented with allegations that

Mr. Iwuanyanwu knowingly participated in two separate fraudulent schemes – as described

above, these sets of allegations have striking dissimilarities in means, amounts involved, and

purported victims. As in any similar situation, evidence pertaining to one set of allegations may

be stronger or weaker comparatively than the other set of allegations. A natural but

impermissible conclusion for a jury would be that despite the relative strengths and weaknesses

of the allegations individually, Mr. Iwuanyanwu has a bad character and thus is guilty of both

schemes. This prejudice from a joint trial would be compounded by the danger of conviction

based on jurors’ feelings concerning what may be perceived as emotional exploitation of

vulnerable victims in the romance counts. Thus, this evidence would be inadmissible propensity

evidence.

       Under Rule 404(b), prior bad act evidence is strictly inadmissible to “encourage the

inference that because the defendant committed a crime [] before, he is the type of person to

commit the crime currently charged.” United States v. Lynn, 856 F.2d 430, 434 (1st Cir. 1988).

The evidence may be offered for a non-propensity purpose, such as knowledge, motive, intent, or


                                                 9
        Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 10 of 13




lack of accident, subject to balancing under Rule 403. FRE 404(b); Lynn, 856 F.2d at 436-37;

United States v. Flores Perez, 849 F.2d 1, 4 (1st Cir. 1988). This is referred to as “‘special’

relevance.” United States v. Landry, 631 F.3d 597, 602 (1st Cir. 2011). The government would

have the burden to offer a theory of relevancy for the extrinsic allegations that did not have “an

inference of propensity as ‘a necessary link in the inferential chain.’” Varoudakis, 233 F.3d at

120. It would need to “articulate precisely the evidentiary hypothesis by which a fact of

consequence may be inferred from the evidence.” United States v. Zimmerman, 943 F.2d 1204,

1212 (10th Cir. 1991)(internal quotation marks and citations omitted) (emphasis omitted). A

“broad statement merely” offering the evidence to show “‘knowledge and intent,’” for instance,

would be “clearly insufficient.” Id. Where, as described above, the two schemes alleged involved

distinct types of victims, locations, and modes of operation, and share neither motivation nor

necessity, a link between the two would require an inference of propensity.

       And, even if some proper link between the two sets of counts were found, the court would

be required to balance the probative value of that evidence against the danger of unfair prejudice,

confusion of the issues, or misleading the jury under Federal Rule of Evidence 403. United

States v. Gilbert, 229 F.3d 15, 20 (1st Cir. 2000). In light of the distinctness of the schemes in

types of victims, modes of operation, and locations, and the lack of motivation or necessity for

one scheme by or on account of the other, the likely probative value of the evidence concerning

one distinct scheme as to the other is low. See id., at 23 (taking into account assessment of

degree of probative value in Rule 403 balancing,).

       The danger of a mini-trial on the evidence of one offense within the trial of another must

be weighed in the 403 balance. Id. at 24. Apart from confusion of the issues or misleading the

jury, unfair prejudice in this scenario may also arise from the nature of the evidence introduced



                                                 10
        Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 11 of 13




in the mini-trial. See id. (potential for unfair prejudice where jurors would be exposed to “tawdry

details leading to bitter divorce and custody proceedings”); Varoudakis, 233 F.3d at 122 (“courts

use the term ‘unfair prejudice’ for evidence that invites the jury to render a verdict on an

improper emotional basis”).

       Here evidence of the romance counts has the potential for a mini-trial with attendant

unfair prejudice. Mini-trials are likely where a defendant does not concede evidence of another

offense. Id. The First Circuit recognizes in addition the inflammatory potential of details of

unsavory intimate relationships, intimate relationships of which jurors disapprove, or

relationships in which a victim is vulnerable. See Gilbert, 229 F.3d at 24(“tawdry details leading

to bitter divorce and custody proceedings”); United States v. DelGado-Marrero, 744 F.3d 167,

205 (1st Cir. 2014)(abuse of discretion under Rule 403 in admitting evidence of homosexuality,

because some jurors may find lifestyle and sexual preferences offensive);United States v. Souza,

749 F.3d 74, 84 (1st Cir. 2014)(citing Gilbert and noting risk of prejudice in evidence that

defendant defrauded an elderly, vulnerable man). The romance count allegations have the

potential to sway jurors emotionally toward guilty convictions based on allegations of exploiting

intimate relationships, including people that might be viewed as older and vulnerable with little

disposable income. Probative value is relative to the availability of other evidence to prove the

same point. Among the reasons described above, contrary to the alleged amounts involved in the

purported “business schemes”, the amounts of money involved in the purported “romance

scheme” allegations is modest, thus making the probative value of evidence from one set of

counts to the issues in the other set of no great consequence. And, where the government has

other evidence to prove a fact in issue, the introduction of controversial evidence to prove the

same point is disfavored. See Lynn, 856 F.2d at 436-37.



                                                11
          Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 12 of 13




         Again, the distinctness of the BEC counts and romance counts’ alleged facts, type of

victims, location, and manner of operation make any special relevance of evidence of one

scheme to another dubious. If there is any probative value, it is low. The dangers of prejudice

from a natural propensity inference in introducing evidence of a second fraud scheme involving

evidence of what may be viewed as not only financial but emotional exploitation of vulnerable

victims, on the other hand, are substantial. This is especially so where the government has to date

noticed pursuant to 404(b) in only the most vague terms the prospect of other non-indicted acts it

asserts it uncovered from a swath of obtained electronic evidence which it may seek to introduce

attendant to each “scheme”.1

         Finally, there is no indication that the government needs to use evidence of one alleged

fraud to prove a wholly separate one. The two groups of counts should be severed.




1   In a letter dated June 8, 2021, the government stated:

          The United States is also disclosing and giving notice of potential evidence that it may
          offer, which evidence is intrinsic and inextricably intertwined with the crimes in this
          matter.
          Nonetheless, to the extent that such notice may be deemed to be required, pursuant to
          Fed. R. Evid. 404(b), the United States hereby gives notice of this evidence, which may
          also be offered for purposes permitted under Rule 404(b ), including to show motive,
          preparation, plan, knowledge and absence of mistake or accident:

          (1) Evidence relating to transactions and wires that are described in the Indictment and
          part of the conspiracies charged but not specifically identified in the substantive counts;

          (2) Evidence relating to transactions, fraudulent conduct and wires that are not
          specifically
          listed in the Indictment but are part of the charged conspiracies. This could include
          evidence from bank records and the defendant's telephone showing the pattern of
          transactions in which he was engaged and his further solicitation of money laundering
          work.
                                                   12
        Case 1:19-cr-10119-DJC Document 152 Filed 07/15/21 Page 13 of 13




                                            CONCLUSION

       For the above reasons, the BEC Counts should be severed from the romance counts as

requested and there should be two separate trials.

                                                     Respectfully submitted,
                                                     PAUL IWUANYANWU,
                                                     By his attorneys,

                                                     /s/ Jane F. Peachy
                                                     Jane F. Peachy, BBO # 661394

                                                     /s/ Brendan Kelley
                                                     Brendan Kelley, BBO #569054

                                                     FEDERAL PUBLIC DEFENDER OFFICE
                                                     51 Sleeper Street, 5th Floor
                                                     Boston, MA 02210
                                                     Tel: 617-223-8061



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on July 15, 2021.


                                                         /s/Brendan Kelley
                                                         Brendan Kelley




                                                13
